DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.

Reasons for Allowance
Claims 1-4, 6-8, 14, 21-23, 27, 29, 33, 35-40, and 42-57 allowed.
The following is an examiner’s statement of reasons for allowance: the combination of references does not reasonably suggest “applying a dose of the acoustic energy in the form of focused ultrasound to substantially the entire brain or to substantially the entire hemisphere thereof in a single treatment”. Jordao discourages applying a dose of acoustic energy in the form of focused ultrasound to substantially the entire brain or to substantially the entire hemisphere thereof in a single treatment on page 25, Discussion. This amounts to a teaching away from the claimed invention. While Burgess does disclose how the entire brain, or hemisphere thereof, could be irradiated without realizing the drawbacks as discussed in Jordao, this could not reasonably be done in a single treatment. Burgess teaches that it takes 6 hours for the BBB to be restored after disruption (Pg. 282, Col 1), and is would not be reasonable for a patient to spending days undergoing a single treatment. Therefore, claim 1 is non-obvious over the prior art and is allowable. Independent claims 21, 52, and 53 recite similar limitations and are allowable for substantially the same reasons. Dependent claims 2-4, 6-8, 14, 22-23, 27, 29, 33, 35-40, 42-51, 54-57 necessarily contain all the limitations of the allowable independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793